REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving an Ethernet-based cascading conference phone device, comprising a master conference phone and a slave conference phone; the master conference phone, configured to receive at least one network data packet through an Ethernet, obtain a real-time stream signal according to the at least one network data packet, play the real-time stream signal after a delay, send the real-time stream signal to the slave conference phone, periodically send at least one synchronized broadcast packet to the slave conference phone, receives a real-time stream signal sent by the slave conference phone, select a master signal from the real-time stream signal sent by the slave conference phone, obtain at least one network data packet according to the master signal and send the at least one network data packet through the Ethernet; and the slave conference phone, configured to receive the at least one synchronized broadcast packet, receive the real-time stream signal sent by the master conference phone, calculates a master-slave clock offset according to the at least one synchronized broadcast packet, perform linear compensation on the real-time stream signal sent by the master conference phone according to the master-slave clock offset to obtain a compensation real-time stream signal, play the compensation real-time stream signal and send the real-time stream signal to the master conference phone, among other claim limitations are non-obvious over the prior art. The closest prior art of record Virolainen et al. (US 2008/0159507) teaches a master device of a distributed teleconferencing system using a fixed two-channel uplink connection with active talk detection and active talk ID signaling, but does not teach perform linear compensation on the real-time stream signal sent by the master conference phone .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415